ORDER
Stratosphere Corporation was originally one of several defendants-appellees in appeal No. 95-16098. It entered bankruptcy while the appeal was pending, and all proceedings with regard to it were stayed in this court pursuant to 11 U.S.C. § 362(a). The panel as originally constituted decided *951the appeal with regard to all the other parties in Cohen v. Stratosphere Corp., 115 F.3d 695 (9th Cir.1997). We are now advised that Stratosphere’s bankruptcy proceedings terminated on or about February 11, 2004. We therefore proceed with the appeal with regard to Stratosphere Corporation.
For the reasons stated in the prior opinion in this case, we now affirm the judgment of the district court dismissing, pursuant to Fed.R.Civ.P. 12(b)(6), the claims against Stratosphere Corporation based on the Securities Exchange Act of 1934, 15 U.S.C. § 78¡j(b), and Rule 10b-5, 17 C.F.R. § 240.10b-5. We also affirm the dismissal without prejudice of the state law claims against Stratosphere. The judgment of the district court is therefore in all respects
AFFIRMED.